NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 19 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JORGE ARMANDO FONSECA-                           No. 11-71032
PADILLA,
                                                 Agency No. A042-788-321
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jorge Armando Fonseca-Padilla, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      We reject Fonseca-Padilla’s contention that the BIA erred in not addressing

his contention regarding Grava v. INS, 205 F.3d 1177 (9th Cir. 2000). See INS v.

Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts and agencies are

not required to make findings on issues the decision of which is unnecessary to the

results they reach.”).

      The record does not compel the conclusion that the agency erred in its

determination that Fonseca-Padilla did not suffer past harm that rose to the level of

torture and failed to establish that it is more likely than not he will be tortured if he

is removed to Honduras. See Kumar v. Gonzales, 444 F.3d 1043, 1055-56 (9th

Cir. 2006) (affirming agency’s determination that month-long detention and

multiple beatings by police did not rise to the level of torture). Accordingly,

Fonseca-Padilla’s CAT claim fails.

      In denying Fonseca-Padilla’s withholding of removal claim, the agency

found Fonseca-Padilla failed to establish past persecution or a likelihood of future

persecution on account of a protected ground. When the IJ and BIA issued their


                                            2                                      11-71032
decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Fonseca-Padilla’s withholding of removal claim to determine the impact, if

any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           3                                     11-71032